Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,12-20 are rejected under 35 U.S.C. 102 (a)(1)] as being anticipated  by Reyes Marcial.
Regarding claim 1. Reyes Marcial disclose a storage system for a land vehicle, the storage system comprising: a storage area,20 disposed in the land vehicle behind a passenger area, the storage area defined by a load floor,20 a roof, a first laterally opposing side,22 a second laterally,24  opposing side, a rear seat,60 and a rear ledge;34
 and a container,14comprising a body and a lid configured to engage the body in sealing relationship therewith, the body defining an interior of the container providing storage space, the body having a forward portion
 located toward the passenger area and a rearward portion located away from the passenger area, the body configured to rest on the load floor, 30 and to fit between the first laterally opposing side and the second laterally opposing side of the storage area, wherein the body (40, Fig.6) has outward dimensions so that the body is prevented from moving in an axial direction and a lateral direction when the container is installed within the storage area.Regarding claim 2, Reyes Marcial disclose  the storage system of claim 1, wherein the lid 72,76 defines a planar surface upon which articles may rest.Regarding claim 3, Reyes Marcial disclose  the storage system of claim 1, wherein the container is configured to be removably stored within the storage area  para 0055.Regarding claim 4,  Reyes Marcial disclose  the storage system of claim 1, wherein the body further comprises a first sidewall,22 a second sidewall 22 and a first lateral extension fig.6 near 22 projecting laterally from the first sidewall, the first lateral extension configured to prevent the container from moving in at least one of a first lateral direction toward the first laterally opposing side (near46)  and an axially forward direction toward the passenger area when the container is installed within the storage area.Regarding claim 5, Reyes Marcial disclose the storage system of claim 4, further comprising a first wheel well (22, Fig.6)  extending inward from the first laterally opposing, the first wheel well having a first laterally inward surface and a first rearward surface proximate the rear ledge, (34, sill) wherein the first lateral extension is engaged by the first rearward surface to prevent axially forward movement of the container.Regarding claim 6, Reyes Marcial disclose the storage system of claim 5, wherein at least one of the rear side of the body and the first lateral extension is engaged by the rear ledge,(34,sill) to prevent an axial rearward movement of the container Fig.6).Regarding claim 7, Reyes Marcial disclose  the storage system of claim 5, wherein the first lateral extension extends past the first wheel well,22 and is engaged by the first laterally opposing side to prevent lateral movement of the container toward the first laterally opposing side.Regarding claim 8, Reyes Marcial disclose  the storage system of claim 5, wherein the first sidewall is engaged by the first laterally inward surface of the first wheel well to prevent lateral movement of the container toward the first laterally opposing side.Regarding claim 9, Reyes Marcial disclose the storage system of claim 4, wherein the body further comprises a second lateral extension projecting laterally from the second sidewall, the second lateral extension 14 configured to prevent the container from moving in at least one of a second lateral direction toward the second laterally opposing side and the axially forward direction toward the passenger area when the container is installed within the storage area.Regarding claim 12, Reyes Marcial disclose  a container for a land vehicle, the land vehicle having a storage area disposed in the land vehicle behind a passenger area, the storage area defined by a load floor, a roof, a first laterally opposing side, a second laterally opposing side, a rear seat and a rear ledge,34 the container comprising: a body having a first sidewall, a second sidewall opposite the first sidewall, a front side and a rear side, and defining an interior of the container providing storage space, wherein the body is configured to rest on the load floor30  and to fit between the first laterally opposing side,22 and the second laterally opposing side of the storage area with the front side disposed proximate the rear seat and the rear side disposed near the rear ledge,34 wherein the body has outward dimensions so that the body is prevented from moving in an axial direction and a lateral direction when the container is installed within the storage area; and
 a lid 40, pivotally connected to the body at the front side and configured to engage the body in sealing relationship therewith.Regarding claim 13, Reyes Marcial disclose the container of claim 12, wherein the body comprises a first lateral extension projecting laterally from the first sidewall, the first lateral extension,40b  configured to prevent the container from moving in at least one of a first lateral direction toward the first laterally opposing side and an axially forward direction toward the passenger area when the container is installed within the storage area.Regarding claim 14, Reyes Marcial disclose  the container of claim 13, wherein the storage area of the land vehicle has a first wheel well ,near  22 extending inward from the first laterally opposing side, the first wheel well having a first laterally inward surface and a first rearward surface proximate the rear ledge, wherein the first lateral extension projects laterally past the first wheel well and is engaged by the first rearward surface to prevent axially forward movement of the container.Regarding claim 15, Reyes Marcial disclose   the container of claim 14, wherein at least one of the rear side of the body, 40b and the first lateral extension is engaged by the rear ledge34 to prevent an axial rearward movement of the container.Regarding claim 16,  Reyes Marcial disclose the container of claim 14, wherein the first lateral extension, 40b extends past the first wheel well, near 22 and is engaged by the first laterally opposing side,22 to prevent lateral movement of the container toward the first laterally opposing side.Regarding claim 17, Reyes Marcial disclose  The container of claim 14, wherein the first sidewall is engaged by the first laterally inward surface of the first wheel well to prevent lateral movement of the container toward the first laterally opposing side.Regarding claim 18, Reyes Marcial disclose  the container of claim 13, wherein the body further comprises a second lateral extension projecting,24 laterally from the second sidewall, the second lateral extension configured to prevent the container from moving in at least one of a second lateral direction toward the second laterally opposing side,24 and the axially forward direction toward the passenger area when the container is installed within the storage area.Regarding claim 19, Reyes Marcial disclose  a container for a land vehicle, the land vehicle having a storage area disposed in the land vehicle behind a passenger area, the storage area defined by a load floor, a roof, a first laterally opposing side, a second laterally opposing side, a rear seat,60  and a rear ledge,34 wherein the first laterally opposing side,22 has a first wheel well extending inward therefrom and having a first laterally inward surface and a first rearward surface proximate the rear ledge,34 the container comprising: 
a body having a first sidewall, a second sidewall opposite the first sidewall, a front side and a rear side, and defining 
an interior of the container providing storage space, wherein the first sidewall has a first lateral extension projecting laterally,40b  therefrom, wherein the body is configured to rest on the load floor and to fit between the first laterally opposing side and the second laterally opposing side of 
the storage area with the front side disposed proximate the rear seat 60 and the rear side disposed near the rear ledge,34  wherein the first lateral extension engages the first laterally opposing side22 and the second sidewall24 engages the second laterally opposing side to prevent lateral movement of the body within the storage area, and wherein the first lateral extension projects laterally past the first wheel well, fig.6 and engages the first rearward surface to prevent axially forward movement of the container within the storage area; and a lid,40 pivotally Living hinge ( connected to the body at the front side and configured to engage the body in sealing relationship therewith.Regarding claim 20, Reyes Marcial disclose  the container of claim 19, wherein the rear side of the body engages the rear ledge,34 to prevent axial rearward movement of the container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes Marcial in view of Ryan.

Regarding claim 10, Reyes Marcial disclose fail to disclose  wherein the body comprises a dividing wall dividing the interior into a plurality of compartments.However, Ryan teaches a dividing wall, 28 dividing the interior  into a plurality of compartments ,18b and 18c.It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by  Reyes Marcial disclose to include a dividing wall dividing the interior into a plurality of compartments as taught by Ryan in order to reduce or to prevent  dirt and spills  of corrosive and grimy substance in the cargo area.

Regarding claim 11, Reyes Marcial as modified disclose wherein the dividing wall,28 is detachable, wherein the body comprises a dividing channel,26 and wherein the dividing wall is engaged by the dividing channel when the dividing wall is inserted into the dividing channel to divide the interior into the plurality of compartments.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Various prior art disclose divider for removable cargo storage in the cargo area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/           Primary Examiner, Art Unit 3612